MASSEY, Chief Justice
(concurring).
I concur in the opinion of Justice BOYD.
For the sake of any necessary future use I believe that the opinion should include reference to the fact that perforce the holding of the Supreme Court on the former appeal no valid and binding contract may be made between a public agency and a bidder on a public contract which purports to bind the latter, despite an error which might exist in the amount for which the bidder offered to perform, to enter into a contract and give bond for the faithful performance of the public contract upon acceptance of the bid, — except it be that the offer in a mistaken amount was the result of such carelessness or lack of good faith in calculation as to amount to a violation of the bidder’s positive duty in making the same.
Language of the contract sought to be enforced by the School District may be found in the former opinion of this court, 322 S.W.2d 548, 550 (right hand column), as same appears from the contractor’s bid bond. Therefrom it is evident that the contractor intended to bind and obligate himself to the School District upon an acceptance by the latter of the bid offer of the former.
As I understand the Supreme Court holding, it engrafts an exception to one of the basic public policies of our state,' that which generally affirms the right of parties to contract and to have their contracts enforced by the courts.
The case is discussed in 15 Southwestern Law Journal at page 344. The summary judgment feature is discussed at page 377,